UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 25 NOTIFICATION OF REMOVAL FROM LISTING AND/OR REGISTRATION UNDER SECTION 12(b) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-51757 Regency Energy Partners LP The NASDAQ Global Select Market (Exact name of registrant as specified in its charter, and name of Exchange where security is listed and/or registered) 2001 Bryan Street, Suite 3700 Dallas, Texas 75201 (214)750-1771 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Common units representing limited partner interests (Description of Class of Securities) Please place an X in the box to designate the rule provision relied upon to strike the class of securities from listing and registration: 17 CFR 240.12d2-2(a)(1) 17 CFR 240.12d2-2(a)(2) 17 CFR 240.12d2-2(a)(3) 17 CFR 240.12d2-2(a)(4) Pursuant to 17 CFR 240.12d2-2(b), the Exchange has complied with its rules to strike the class of securities from listing and/or withdraw registration on the Exchange. 1 x Pursuant to 17 CFR 240.12d2-2(c), the Issuer has complied with the rules of the Exchange and the requirements of 17 CFR 240-12d2-2(c) governing the voluntary withdrawal of the class of securities from listing and registration on the Exchange. Pursuant to the requirements of the Securities Exchange Act of 1934, Regency Energy Partners LP certifies that it has reasonable grounds to believe that it meets all the requirements for filing the Form25 and has caused this notification to be signed on its behalf by the undersigned duly authorized person. Date: August 8, 2011 /s/ Thomas E. Long Thomas E. Long Executive Vice President and Chief Financial Officer of Regency GP LLC, general partner of Regency GP LP, general partner of Regency Energy Partners LP 1 Form25 and attached Notice will be considered compliance with the provisions of 17 CFR 240.19d-1 as applicable. See General Instructions.
